DETAILED ACTION
This office action is in response to Applicant’s submission filed on 23 January 2020.     THIS ACTION IS NON-FINAL.


Status of Claims

Claims 1-20 are pending.
Claims 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-20.
.
Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception

Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent claim) 
With regards to claim 1 / 13 / 14, the claim recites method / system / computer-readable storage media product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1, in part, recites “….maintaining (i) current values of the plurality of differentiable weights and (ii) current values of a plurality of distribution parameters; repeatedly performing the following operations: generating a plurality of non-differentiable weight value samples in accordance with the current values of the plurality of distribution parameters, wherein each non- differentiable weight sample defines a respective value for each of the non-differentiable weights; for each non-differentiable weight value sample: determining a fitness of the neural network when the values of the plurality of differentiable weights are set to the current values and the values of the plurality of non-differentiable weights are set to the values defined by the non-differentiable weight value sample, and determining, while the values of the plurality of differentiable weights are set to the current values and the values of the plurality of non-differentiable weights are set to the values defined by the non-differentiable weight value sample, an update to the current values of the plurality of differentiable weights using a machine learning gradient- based training technique; updating the current values of the differentiable weights using the updates determined for each of the non-differentiable weight value samples; determining, using an evolution strategies (ES) technique, an update to the current values of the plurality of distribution parameters using the fitness determined for each non-differentiable weight value sample; and updating the current values of the plurality of distribution parameters using the update to the current values of the plurality of distribution parameters” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example,  “maintaining”, “generating”, “determining”, “updating” in the limitation citied above could be performed by a human mind (e.g., a human data analyzer could analyze data to prepare data processing models in a weighted dependency graph to track dependency of parameters), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.   If a claim limitation, under its broadest reasonable 
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 13 / 14 recites the additional elements: generic computer elements (like a computer with storage to execute stored instructions, a non-transitory computer readable medium with computer executable instructions), which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 12 / 20 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-12 / 15-20 are dependent on claim 1 / 14 and include all the limitations of claim 1 / 14. Therefore, claims 2-12 / 15-20 recite the same abstract ideas. 
With regards to claims 2-12 / 15-20, the claims recite additional process for handling data processing models, which under its broadest reasonable interpretation, 



Art Rejection Analysis

There is no art rejection for claims 1-20.  When reading the claim in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.   
Regarding the amended independent claim 1 / 13 / 14, the primary reason for no art rejection is the inclusion of the following specific elements, in combination with the other elements cited, which is not found in the prior art of record: “repeatedly performing the following operations: generating a plurality of non-differentiable weight value samples in accordance with the current values of the plurality of distribution parameters, wherein each non- differentiable weight sample defines a respective value for each of the non-differentiable weights; for each non-differentiable weight value sample: determining a fitness of the neural network when the values of the plurality of differentiable weights are set to the current values and the values of the plurality of non-differentiable weights are set to the values defined by the non-differentiable weight value sample, and determining, while the values of the plurality of differentiable weights are set to the current values and the values of the plurality of non-differentiable weights are set to the values defined by the non-differentiable weight value sample, an update to the current values of the plurality of differentiable weights using a machine learning gradient- based training technique; updating the current values of the differentiable weights using the updates determined for each of the non-differentiable weight value samples; determining, using an evolution strategies (ES) technique, an update to the current values of the plurality of distribution parameters using the fitness determined for each non-differentiable weight value sample”.
Regarding the dependent claims, which include all the limitations of the independent claims, therefore there is also no art rejection for them.

The followings are references closest to the invention claimed:
Mandischer et al., “A comparison of evolution strategies and backpropagation for neural network training”, Neurocomputing 42 (2002) 87-117 [hereafter Mandischer] teaches evolution strategies for neural networks.
Olhofer, et al., US-PATENT NO.7,243,056 B2 [hereafter Olhofer] teaches using evolution strategy for distributed parameter adaptation.
Conti, et al., US-PGPUB NO.2019/0188571 A1 [hereafter Conti] teaches neural network training with evolution based strategies.


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128